EXHIBIT 10.1

 

 

 

 

 

 

AGREEMENT

 

This Employment Agreement is made as of the 22nd day of May, 2008 by and between
Occidental Petroleum Corporation, a Delaware corporation (hereinafter referred
to as "Employer"), and Donald P. de Brier (hereinafter referred to as
"Employee").

 

 

 

WITNESSETH

 

WHEREAS, Employee has been rendering services to Employer pursuant to a written
agreement which will expire on May 31, 2008, and

 

WHEREAS, the parties now desire to provide for a continuation of Employee's
employment by Employer beyond that date, and to specify the rights and
obligations of the parties during such continued employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
Employer and Employee hereby agree to continue such employment upon the
following terms and conditions:

 

1.  Duties. Employee shall continue to perform the duties of Executive Vice
President, General Counsel and Secretary, or shall serve in such other capacity
and with such other duties for Employer or any of the subsidiaries of Employer
or any corporation affiliated with Employer (any such subsidiary or affiliated
corporation hereafter to be deemed Employer under this Agreement) as Employer
may direct. In performing such duties, Employee will comply with Employer's Code
of Business Conduct and Corporate Policies, as the same may be amended from time
to time.



 

2.  Term of Employment. The term of employment hereunder shall be for a period
of five (5) years, commencing on June 1, 2008, and ending midnight May 31, 2013,
unless terminated prior thereto in accordance with the provisions of this
Agreement, or unless extended by mutual agreement in accordance with Paragraph 9
hereof.

 

3.  Compensation. For the services to be performed hereunder, Employee shall be
compensated by Employer at the base pay rate of not less than five hundred
fifty-one thousand dollars ($551,000) per annum, payable semi-monthly. The
minimum salary hereunder shall be automatically adjusted to the level of any
increase in annual compensation as the Employer may determine during the term of
this Agreement.

 

4.  Participation in Benefit Programs. Employee shall be eligible to participate
in all benefit programs and under the same terms and conditions as are generally
applicable to salaried employees and senior executives of Employer during the
term of his employment and as otherwise provided in this Agreement. These
benefits include life insurance while employed which pays three (3) times base
pay in the event of death. Employee will be entitled to one country club
membership paid for by Employer provided that the Chief Executive Officer of
Employer has prior approval on the selection of the specific club. Employee
shall also be eligible to participate in (i) Employer's Executive Incentive
Compensation Plan, (ii) Employer's 1995 Incentive Stock Plan, (iii) Employer’s
2001 Incentive Compensation Plan, (iv) Employer’s 2005 Long-Term Incentive Plan
and (v) any other equity-based compensation plan created by Employer during the
term of this Agreement (the “Equity-Based Compensation Plans”), as long as
Employer continues the plans during the term of this Agreement, and to receive
awards or grants under the plans at Employer's sole discretion.

 

5.  Exclusivity of Services. Employee shall not render paid or unpaid services
on a self-employed basis or to any other employer.

 

6.  Vacation. Employee shall be entitled to a total of six (6) weeks vacation
per year, effective January 1, 2003. Employee agrees to follow Employer's
relevant policies and procedures for scheduling and taking such vacations.

 

 

2



 

7.  Termination.

 

 

a.  Cause. Notwithstanding the term of this Agreement, Employer may discharge
Employee and terminate this Agreement without severance or other pay for cause,
including without limitation, (i) failure to satisfactorily perform his duties
or responsibilities hereunder or negligence in complying with Employer's legal
obligations, (ii) refusal to carry out any lawful order of Employer, (iii)
breach of any legal duty to Employer, (iv) breach of Paragraph 5 of the
Agreement, or (v) conduct constituting moral turpitude or conviction of a crime
which may diminish Employee's ability to effectively act on the Employer's
behalf or with or on behalf of others, or (vi) death. In the case of events (i)
through (v) above, Employer shall give Employee notice of such cause and
Employee shall have thirty (30) days to cure such breach.

 

b.  Incapacity. If, during the term of this Agreement, Employee is incapacitated
from performing the essential functions of his job pursuant to this Agreement by
reason of illness, injury, or disability, Employer may terminate this Agreement
by at least one week's written notice to Employee, but only in the event that
such conditions shall aggregate not less than one-hundred eighty (180) days
during any twelve (12) month period. In the event Employee shall (i) continue to
be incapacitated subsequent to termination for incapacity pursuant to this
Paragraph 7(b), and (ii) be a participant in and shall qualify for benefits
under Employer's Long Term Disability Plan ("LTD"), then Employer will continue
to compensate Employee, for so long as Employee remains eligible to receive LTD
benefits, in an amount equal to difference between sixty percent (60%) of
Employer's annual compensation as set forth in Paragraph 3 hereof and the
maximum annual benefit under the LTD, payable monthly on a pro rated basis.

 

c.  Without Cause. Employer may at any time terminate the employment of Employee
without cause or designate a termination for cause as a termination without
cause, and in such event Employer shall, in lieu of continued employment,
compensate Employee in an amount equal to two (2) times the sum of Employee's
highest annual base salary and annual cash bonus target, such amount payable in
equal monthly installments over two (2) years (the "Compensation Period"). In
the event Employee dies during the "Compensation Period" any remaining payments
due will be made to Employee's estate.

 

 

3



 

During the Compensation Period, Employee shall continue to be eligible to (i)
participate in all employee benefit plans of Employer in which he is
participating at the time of termination of his employment and so long as such
plans are available to salaried employees and senior executives, and (ii)
exercise all awards that include an exercise right which were previously granted
to Employee under the terms of the Equity-Based Compensation Plans, which awards
are or become exercisable under the provisions of the plans, and (iii) continue
to vest in awards that are subject to vesting which were previously granted to
Employee under the terms of the Equity-Based Compensation Plans.

 

During the Compensation Period, Employee shall not accept employment with, or
act as a consultant for, or perform services for any person, firm or corporation
directly or indirectly engaged in any business competitive with Employer without
the prior written consent of Employer.

 

8.  Confidential Information. Employee agrees that he will not divulge to any
person, nor use to the detriment of Employer or any of its affiliates or
subsidiaries, nor use in any business or process of manufacture competitive with
or similar to any business or process of manufacture of Employer or any of its
affiliates or subsidiaries, at any time during employment by Employer or
thereafter, any trade secrets or confidential information obtained during the
course of his employment with Employer, without first obtaining the written
permission of Employer.

 

Employee agrees that, at the time of leaving the employ of Employer, he will
deliver to Employer, and not keep or deliver to anyone else, any and all credit
cards, notes, notebooks, memoranda, documents and, in general, any and all
material relating to Employer's business, including copies therefor, whether in
paper or electronic format.

 

9.  Modification. This Agreement contains all the terms and conditions agreed
upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto. This Agreement cannot be modified except by a
subsequent writing signed by both parties.

 

10.  Prior Agreement. This Agreement supersedes and replaces any and all
previous agreements between the parties.

 

 

4



 

11.  Severability. If any provision of this Agreement is illegal and
unenforceable in whole or in part, the remainder of this Agreement shall remain
enforceable to the extent permitted by law.

 

12.  Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California. In the event that any ambiguity or
questions of intent or interpretation arise, no presumption or binder of proof
shall arise favoring or disfavoring the Employer by virtue of authorship of this
Agreement and the terms and provisions of this Agreement shall be given their
meaning under law.

 

13.  Assignment. This Agreement shall be binding upon Employee, his heirs,
executors and assigns and upon Employer, its successors and assigns.

 

14.  Arbitration. In consideration for entering into this Agreement and for the
position, compensation, benefits and other promises provided hereunder, the
Employee and Employer agree to be bound by the arbitration provisions attached
hereto as Attachment 1 and incorporated herein by this reference.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

By:

/s/ RAY R. IRANI

 

 

 

 

 

 

 

 

By:

/s/ DONALD P. DE BRIER

 

 

 

Donald P. de Brier

 

 

 

5



 

ATTACHMENT 1

 

ARBITRATION PROVISIONS ("Provisions")

Incorporated by Reference into and Made a Part of the

Agreement, dated May 22, 2008 (the "Agreement"), between

Occidental Petroleum Corporation (the "Employer")

and Donald P. de Brier (the "Employee")

 

In recognition of the fact that differences may arise between the Employer and
the Employee arising out of or relating to certain aspects of the Employee's
employment with the Employer or the termination of that employment, and in
recognition of the fact that resolution of any differences in the courts is
rarely timely or cost-effective for either party, the Employer and Employee have
agreed to the incorporation of the Provisions into the Agreement in order to
establish and gain the benefits of a speedy, impartial and cost-effective
dispute resolution procedure. By so doing, the Employer and the Employee
mutually agree to arbitrate Claims (as defined below), and each knowingly and
voluntarily waives its respective rights before a jury. Each party's promise to
resolve Claims (as defined below) by arbitration in accordance with these
Provisions is consideration for the other party's like promise, in addition to
any other consideration.

 

1.  Claims

 

1.1 Except as provided in paragraph 1.2 below, "Claims" (collectively called
"Claim" or "Claims" in these Provisions) means all claims or controversies
between the Employer and Employee or between the Employee and others arising out
of, or relating to or concerning the Employee's employment with the Employer or
termination thereof for which a state or federal court otherwise would be
authorized to grant relief, including, but not limited to, claims based on any
purported breach of contract, tort, state or federal statute or ordinance,
common law, constitution or public policy, claims for wages or other
compensation, or of discrimination, or violation of public policy of any type.
Claims expressly include the Employee's Claims against the Employer, and any
subsidiary and related or affiliated entity, successor or assign, and any of
their officers, directors, employees, managers, representatives, attorneys or
agents, and Claims against others arising out of, relating to or concerning the
Employee's employment with the Employer or termination thereof.

 

1.2 These Provisions do not apply to or cover: claims for workers' compensation
benefits, claims for unemployment compensation benefits, or claims for which the
National Labor Relations Board has exclusive jurisdiction; claims by the
Employer for injunctive and/or other equitable relief for intellectual property,
unfair competition and/or the use and/or unauthorized disclosure of trade
secrets or confidential information; and claims based upon an employee pension
or benefit plan the terms of which contain an arbitration or other non-judicial
resolution procedure, in which case the provisions of

 

 

6



 

such plan shall apply. Employee shall further retain the right to seek
injunctive and/or other equitable relief expressly made available by a statute
which forms the basis of a Claim which is subject to arbitration under these
Provisions. Where one or more of the included Claims in a dispute are covered
under these Provisions and one or more of the included Claims in the dispute are
not covered under these Provisions, such covered and non-covered claims shall be
separated and shall be heard separately in the appropriate forum for each claim.

 

2.  Agreement to Arbitrate All Claims

 

2.1 Except for claims excluded from these Provisions by paragraph 1.2 above and
as otherwise provided in paragraph 1.2 and 4.1, the Employer and the Employee
hereby agree to the resolution by exclusive, final and binding arbitration of
all Claims.

 

2.2 The parties further agree that any issue or dispute concerning the
formation, applicability, interpretation, or enforceability of these Provisions,
including any claim or contention that all or any part of these Provisions is
void or voidable, shall be subject to arbitration as provided herein. The
arbitrator, and not any federal, state or local court or agency, shall have
authority to decide any such issue or dispute.

 

3.  Governing Law

 

3.1 Except as modified by these Provisions, the arbitration shall be conducted
pursuant to the rules set forth in the California Arbitration Act, California
Code of Civil Procedure Section 1281, et. seq.

 

3.2 The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California, or federal law, or both, as applicable
to the Claims asserted.

 

4.  Binding Effect

 

4.1 The arbitration Award (see Section 10, herein) shall be final and binding on
the parties except that both parties shall have the right to appeal to the
appropriate court any errors of law in the decision rendered by the Arbitrator.

 

4.2 The Award may be entered as a judgment in any court of competent
jurisdiction and shall serve as a bar to any court action for any Claim or
allegation which was, or could have been, raised in Arbitration.

 

4.3 For Claims covered by these Provisions, Arbitration is the exclusive remedy,
except as provided by paragraph 1.2. The parties shall be precluded from
bringing or raising in court or before any other forum any dispute which could
have been brought or raised pursuant to Arbitration.

 

 

7



 

4.4 Nothing in these Provisions shall prevent a party from pursuing any legal
right to bring an action to vacate or enforce an Award or to compel arbitration
pursuant to applicable California law.

 

5.  Initiating Arbitration

 

To initiate the arbitration process, the aggrieved party must provide the other
party or parties with: a written request to arbitrate any covered Claims which
states the Claim or Claims for which arbitration is sought. The written request
to arbitrate must be received within the limitations periods applicable under
the law to such Claims.

 

6.  Selection of the Arbitrator

 

6.1 All Claims shall be decided by a single neutral decision-maker, called the
"Arbitrator."

 

6.2 To be qualified to serve, the Arbitrator must be an attorney in good
standing with at least seven years experience in employment law or a retired
judge and be available to hear the matter within sixty (60) days of selection
and on consecutive days.

 

6.3 Within fifteen calendar days after receipt of the written request to
arbitrate, the parties will attempt to agree on the selection of a qualified
Arbitrator pursuant to paragraph 6.2 above. If the parties fail to agree on the
selection of an Arbitrator within that fifteen calendar day period, the Employer
will designate an alternate dispute resolution service (by way of example,
American Arbitration Association, National Arbitration Forum, Judicial
Arbitration and Mediation Services/Endispute) which has the capacity of
providing the parties with a list of potential qualified arbitrators. The
parties shall request that designated alternate dispute resolution service to
provide them with a list of nine persons who meet the requirements of paragraph
6.2 above. Each party shall rate the nine names by giving the most preferred
arbitrator the number nine and using descending successive numbers to rate the
remaining choices in descending order of that party's preference and returning
the list to the alternate dispute resolution service for calculation. The
arbitrator candidate with the highest combined rating will be the Arbitrator.
The functions of the alternate dispute resolution service shall be strictly
limited to providing the list of arbitrator candidates and tallying the
respective parties' ratings of the candidates in accordance with this Section 6
and no rules of that service shall otherwise apply.

 

7.  Arbitration Procedures:

 

7.1 All parties may be represented by counsel throughout the arbitration
process, including without limitation, at the arbitration hearing.

 

7.2 The Arbitrator shall afford each party a full and fair opportunity to
present relevant and material proof, to call and cross-examine witnesses, and to
present its argument.

 

 

8



 

7.3 The Arbitrator shall not be bound by any formal rules of evidence with the
exception of applicable law regarding the attorney-client privilege and work
product doctrine, and any applicable state or federal law regarding
confidentiality of documents and other information (including, without
limitation, pursuant to rights of privacy).

 

7.4 The Arbitrator shall decide the relevance of any evidence offered, and the
Arbitrator's decision on any question of evidence or argument shall be final and
binding.

 

7.5 The Arbitrator may receive and consider the evidence of witnesses by
affidavit and shall give it such weight as the Arbitrator deems appropriate
after consideration of any objection made to its admission.

 

7.6 Either party, at its expense, may arrange and pay for the cost of a court
reporter to provide a stenographic record of the proceedings. The other party
may obtain a copy of the recording by paying the reporter's normal fee for such
copy. If both parties agree to utilize the services of a court reporter, the
parties shall share the expense equally and shall be billed and responsible for
payment individually.

 

7.7 Either party shall have the right to file an pre- or post-hearing brief. The
time for filing such briefs shall be set by the Arbitrator.

 

7.8 The Arbitrator has authority to entertain a written or oral motion to
dismiss and motion for summary judgment, dispositive of all or part of any
Claim, to which the Arbitrator shall apply the standards governing such motions
under the Federal Rules of Civil Procedure.

 

8.  Discovery

 

8.1 Discovery shall be governed by this paragraph 8, notwithstanding Code of
Civil Procedure Section 1283.05 to the contrary.

 

8.2 Discovery shall be conducted in the most expeditious and cost-effective
manner possible, and shall be limited to that which is relevant and for which
the party seeking it has substantial, demonstrable need.

 

8.3 All parties shall be entitled to receive, reasonably prior to the hearing,
copies of relevant documents which are requested in writing, clearly described
and governed by paragraph 8.2 above, and sought with reasonable advance notice
given the nature of the requests. Upon request, Employee shall also be entitled
to a true copy of his or her personnel file kept in the ordinary course of
business and pursuant to the Employer’s policy. Any other requests for documents
shall be made by subpoena as provided for in Section 9 herein.

 

8.4 Except as mutually agreed by the parties, all parties shall be entitled to
submit no more than twenty interrogatories (including subparts) and twenty
requests for

 

 

9



 

admission (including subparts), on each of the other parties, which are
requested in writing, clearly described and governed by paragraph 8.2 above, and
sought with reasonable advance notice given the nature of the requests.

 

8.5 Upon reasonable request and scheduling, each party shall be entitled to take
three depositions in total of relevant parties, representatives of the opposing
party, or third parties, of up to two days duration each.

 

8.6 Physical and/or mental examinations may be conducted in accordance with the
standards established by the Federal Rules of Civil Procedure.

 

8.7 At a mutually agreeable date, the parties will exchange lists of experts who
will testify at the arbitration. Each party may depose the other party's experts
and obtain documents they reviewed and relied upon and these depositions will
not be charged against the party's limit of three depositions.

 

8.8 Any disputes relative to discovery or requests for discovery other than
specifically provided for herein, shall be presented to the Arbitrator who shall
make final and binding decisions in accordance with paragraphs 8.1 and 8.2
herein.

 

9.  Subpoenas

 

9.1 Subject to formal request and a determination of both need and relevance by
the Arbitrator in accordance with paragraphs 8.1 and 8.2 above, each party may
issue a subpoena for production of documents or persons (other than those
provided for in Sections 8.3, 8.5 and 8.7) relevant to the procedure. The
Arbitrator's decision regarding relevance and the need for subpoenas shall be
final and binding.

 

9.2 The Arbitrator is empowered to subpoena witnesses or documents to the extent
permitted in a judicial proceeding, upon his or her own initiative or at the
request of a party.

 

9.3 The party requesting the production of any witness or proof shall bear the
costs of such production.

 

10.  The Award

 

10.1 The Arbitrator shall render his or her decision and award (collectively the
"Award") based solely on the evidence and authorities presented, the applicable
policies of the Employer, any applicable written employment agreement, the
applicable law argued by the parties, and these Provisions as interpreted by the
Arbitrator.

 

10.2 The Award shall be made promptly by the Arbitrator, and unless otherwise
agreed by the parties, not later than sixty (60) days from the closing of the
hearing, or the date post-hearing briefs are filed, whichever is later.

 

 

10



 

10.3 The Award shall be in writing and signed and dated by the Arbitrator. The
Award shall decide all issues submitted, shall contain express findings of fact
and law (including findings on each issue of fact and law raised by a party),
and provide the reasons supporting the decision including applicable law. The
Arbitrator shall give signed and duplicate original copies of the Award to all
parties at the same time.

 

11.  Damages and Relief

 

11.1 The Arbitrator shall have the same authority to award remedies and damages
as provided to a judge and/or jury under applicable state or federal laws, where
the aggrieved party has met his or her burden of proof.

 

11.2 Both parties have a duty to mitigate their damages by all reasonable means.
The Arbitrator shall take a party's failure to mitigate into account in granting
relief in accordance with applicable state and federal law.

 

11.3 Arbitration of damages or other remedies may be conducted in a bifurcated
proceeding.

 

12.  Fees and Expenses

 

12.1 All parties shall share equally the fees of the Arbitrator. Each party will
deposit funds or post other appropriate security for its share of the
Arbitrator's fee, in an amount and manner determined by the Arbitrator, at least
ten (10) days before the first day of hearing. Additionally, each party shall
pay for its own expenses associated with the arbitration process and attorneys'
fees, if any. If any party prevails on a statutory claim which entitles the
prevailing party to attorneys' fees, or if there is a written agreement
providing for fees, the Arbitrator may award reasonable fees to the prevailing
party in accordance with such statute or agreement.

 

12.2 The Arbitrator may additionally award either party its reasonable
attorneys' fees and costs, including reasonable expenses associated with
production of witnesses or proof, upon a finding that the other party (a)
engaged in unreasonable delay, or (b) failed to comply with the Arbitrator's
discovery order.

 

 

11